DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 July 2021 and 15 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Line 6 of claim 1 recites “the driver comprising”, it should be changed to “the piezoelectric inertial driver comprising” to avoid being lack of antecedent basis.
Line 7 of claim 1 recites “to connect the driver”, it should be changed to “to connect the piezoelectric inertial driver” to avoid being lack of antecedent basis.
Line 2 of claim 8 recites “to connect the driver”, it should be changed to “to connect the piezoelectric inertial driver” to avoid being lack of antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Line 1 of claim 12 discloses “The piezoelectric inertial drive stage of claim 8”.  There is insufficient antecedent basis for this limitation in the claim.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-15 and 18 of U.S. Patent No. 11218090. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons illustrated in the following table: 

Examined Application

U.S. Patent No. 11218090 
1. A piezoelectric inertial drive stage, comprising: a holder; a slider supported by the holder, the slider traveling on a smooth track with a travel range with respect to the holder; a piezoelectric inertial driver coupled to the holder and operable to move the slider; the driver comprising: a mounting portion to connect the driver to the holder; a friction portion configured to engage with the slider; a movement portion with a first end connected to a piezoelectric element and a second end connected to the friction portion; a piezoelectric element with a first end bonded to the mounting portion and a second end bonded to the movement portion; and a flexure portion with a first end connected to the mounting portion and a second end connected to the friction portion; wherein the flexure portion further comprises a plurality of connection rods with substantially parallel connections and separated by slots; wherein the movement portion transferring a motion of the piezoelectric element to the friction portion to drive the slider, wherein a ratio between a width of a slot and a width of a rod is in the range from 0.4 to 15.

2. The piezoelectric inertial drive stage of claim 1, wherein an angle tolerance between any of the two rods or slots is in the range from −20 degrees to +20 degrees.







3. The piezoelectric inertial drive stage of claim 1, wherein a ratio between an individual rod's length and width is in the range from 10 to 16.

4. The piezoelectric inertial drive stage of claim 1, further comprising a friction portion made from wear-resistant materials or covered by wear resistant coating.

5. The piezoelectric inertial drive stage of claim 1, further comprising a slider partly or fully made from wear-resistant materials or covered by wear resistant coating.

6. The piezoelectric inertial drive stage of claim 1, wherein the motion of the piezoelectric element comprises a cycle of contraction and expansion, a speed of contraction being different from a speed of expansion.
8. A piezoelectric inertial driver comprising: a mounting portion to connect the driver to a holder; a friction portion configured to engage with a slider; a movement portion with a first end connected to a piezoelectric element and a second end connected to the friction portion; a piezoelectric element with a first end bonded to the mounting portion and a second end bonded to the movement portion; and a flexure portion with a first end connected to the mounting portion and a second end connected to the friction portion; wherein the flexure portion further comprises a plurality of connection rods with substantially parallel connections and separated by slots; wherein the movement portion transferring a motion of the piezoelectric element to the friction portion to drive the slider, wherein a ratio between a width of a slot and a width of a rod is in the range from 0.4 to 15.

9. The piezoelectric inertial driver of claim 8, wherein an angle tolerance between any of the two rods or slots is in the range from −20 degrees to +20 degrees.







10. The piezoelectric inertial driver of claim 8, wherein a ratio between an individual rod's length and width is in the range from 10 to 16.
11. The piezoelectric inertial driver of claim 8, further comprising a friction portion made from wear-resistant materials or covered by wear resistant coating.

12. The piezoelectric inertial drive stage of claim 8, further comprising a slider partly or fully made from wear-resistant materials or covered by wear resistant coating.

13. The piezoelectric inertial driver of claim 8, wherein the motion of the piezoelectric element comprises a cycle of contraction and expansion, a speed of contraction being different from a speed of expansion.
1. A piezoelectric inertial drive stage, comprising: a holder; a slider supported by the holder, the slider traveling on a smooth track with a travel range with respect to the holder; a piezoelectric inertial driver coupled to the holder and operable to move the slider; the piezoelectric inertial driver comprising: a mounting portion to connect the piezoelectric inertial driver to the holder; a friction portion configured to engage with the slider; a movement portion with a first end connected to a piezoelectric element and a second end connected to the friction portion; a piezoelectric element with a first end bonded to the mounting portion and a second end bonded to the movement portion; and a flexure portion with a first end connected to the mounting portion and a second end connected to the friction portion; wherein the flexure portion further comprises a plurality of connection rods with substantially parallel connections and separated by slots; wherein the movement portion transferring a motion of the piezoelectric element to the friction portion to drive the slider.



2. The piezoelectric inertial drive stage of claim 1, wherein an angle tolerance between any of the two rods or slots is in the range from −20 degrees to +20 degrees.

3. The piezoelectric inertial drive stage of claim 1, wherein a ratio between a width of a rod and a width of a slot is in the range from 0.4 to 2.5.

4. The piezoelectric inertial drive stage of claim 1, wherein a ratio between an individual rod's length and width is in the range from 10 to 16.

5. The piezoelectric inertial drive stage of claim 1, further comprising a friction portion made from wear-resistant materials or covered by wear resistant coating.

6. The piezoelectric inertial drive stage of claim 1, further comprising a slider partly or fully made from wear-resistant materials or covered by wear resistant coating.

9. The piezoelectric inertial drive stage of claim 1, wherein the motion of the piezoelectric element comprises a cycle of contraction and expansion, a speed of contraction being different from a speed of expansion.
10. A piezoelectric inertial driver comprising: a mounting portion to connect the piezoelectric inertial driver to a holder; a friction portion configured to engage with a slider; a movement portion with a first end connected to a piezoelectric element and a second end connected to the friction portion; a piezoelectric element with a first end bonded to the mounting portion and a second end bonded to the movement portion; and a flexure portion with a first end connected to the mounting portion and a second end connected to the friction portion; wherein the flexure portion further comprises a plurality of connection rods with substantially parallel connections and separated by slots; wherein the movement portion transferring a motion of the piezoelectric element to the friction portion to drive the slider.



11. The piezoelectric inertial driver of claim 10, wherein an angle tolerance between any of the two rods or slots is in the range from −20 degrees to +20 degrees.

12. The piezoelectric inertial driver of claim 10, wherein a ratio between a width of a rod and a width of a slot is in the range from 0.4 to 2.5.

13. The piezoelectric inertial driver of claim 10, wherein a ratio between an individual rod's length and width is in the range from 10 to 16.
14. The piezoelectric inertial driver of claim 10, further comprising a friction portion made from wear-resistant materials or covered by wear resistant coating.

15. The piezoelectric inertial driver of claim 10, further comprising a slider partly or fully made from wear-resistant materials or covered by wear resistant coating.

18. The piezoelectric inertial driver of claim 10, wherein the motion of the piezoelectric element comprises a cycle of contraction and expansion, a speed of contraction being different from a speed of expansion.


  

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas et al. (U.S. Pre-Grant Publication No. 20100290138) discloses the optic mounts that may be adjustably positioned with a piezoelectric inertia driver. Position data feedback may be provided to embodiments of a piezoelectric inertia driver controller from an encoder, such as an optical encoder. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837